         Case 2:21-cv-04724 Document 1 Filed 06/09/21 Page 1 of 4 Page ID #:1



 1   GORDON & REES LLP
     ALLISON L. JONES (SBN 162976)
 2   633 West Fifth Street
     52nd Floor
 3   Los Angeles, CA 90071
     Telephone: 619-230-7712
 4   Facsimile: 619-696-7124
     ajones@grsm.com
 5
     Attorney for Petitioner, the Trial Lawyers College
 6
                            UNITED STATES DISTRICT COURT
 7
 8     FOR THE CENTRAL DISTRICT OF CALIFORNIA WESTERN DIVISION
 9   IN THE MATTER OF SUBPOENA                 Case No. 2:21-CV-04724
     DUCES TECUM TO ADRIAN BACA
10
     THE TRIAL LAWYERS COLLEGE, a              PETITIONER, THE TRIAL
11   nonprofit corporation,                    LAWYERS COLLEGE’S NOTICE
                                               OF MOTION AND MOTION TO
12                               Petitioner.   COMPEL ADRIAN BACA TO
                                               COMPLY WITH SUBPOENA DUCES
13   THE TRIAL LAWYERS COLLEGE, a              TECUM
     nonprofit corporation,
14                                             [Separate Memorandum of Points of
                                  Plaintiff,   Authorities; Exhibits 1-13; Declaration of
15                                             Matthew R. Slaughter; and [Proposed]
           v.                                  Order Filed Concurrently]
16
     GERRY SPENCES TRIAL                       Hearing Date:
17   LAWYERS COLLEGE AT                        Hearing Time:
     THUNDERHEAD RANCH, a                      Judge:
18   nonprofit corporation, and GERALD         Location:
     L. SPENCE, JOHN ZELBST, REX
19   PARRIS, JOSEPH H. LOW, KENT
     SPENCE, DANIEL AMBROSE, and
20   JOHN JOYCE, individuals,
                                               Underlying Action Filed: May 13, 2020
21                             Defendants.     (D. Wyo.)
22                                             Rule 45 Motion to Compel Filed: June 9,
                                               2021
23
24
25
26
27
28
     PETITIONER, THE TRIAL LAWYERS COLLEGE’S NOTICE OF MOTION AND MOTION TO COMPEL ADRIAN
     BACA TO COMPLY WITH SUBPOENA DUCES TECUM
          Case 2:21-cv-04724 Document 1 Filed 06/09/21 Page 2 of 4 Page ID #:2



 1   TO ADRIAN BACA AND HIS COUNSEL:
 2
 3         PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 45 and
 4
     Local Rules 45-1, 37-1 and, 37-2.4(a), Petitioner the Trial Lawyers College (“TLC”),
 5
     appearing solely for the purpose of this Motion, reserving all rights, motions and defenses
 6
 7   and without waiver thereof, respectfully moves this Honorable Court for an Order
 8
     compelling Adrian Baca to produce all documents responsive to the subpoena duces
 9
     tecum served on him by TLC on April 2, 2021. This motion shall be heard on [date], at
10
11   [time], or as soon thereafter, in the courtroom of the Honorable [Judge], United States
12
     District Judge, United States District Court for the Central District of California, Western
13
14   Division, 312 N. Spring Street, Los Angeles, California 90012.

15
           This motion is made pursuant to Federal Rule of Civil Procedure 45 and Local
16
17   Rules 45-1, 37-1 and, 37-2.4(a), following repeated attempts to conference with counsel
18   pursuant to L.R. 7-3, with the first attempt taking place on May 5, 2021. This Motion is
19
     based on this Notice of Motion and Motion, the concurrently-filed Memorandum of
20
21   Points and Authorities, Exhibits 1-13 attached hereto, and any evidence and argument
22   presented at the hearing on the Motion.
23
24         Petitioner, the Trial Lawyers College, respectfully requests that this Motion be
25
     granted; that an order be issued to Adrian Baca compelling his compliance with the
26
27   subpoena duces tecum issued to him by TLC in connection with The Trial Lawyers College

28                                                1

     PETITIONER, THE TRIAL LAWYERS COLLEGE’S NOTICE OF MOTION AND MOTION TO COMPEL ADRIAN
     BACA TO COMPLY WITH SUBPOENA DUCES TECUM
          Case 2:21-cv-04724 Document 1 Filed 06/09/21 Page 3 of 4 Page ID #:3



 1   v. Gerry Spences Trial Lawyers College at Thunderhead Ranch, Civil Action No. 1:20-cv-
 2
     0080 (D. Wyo.); and that this Court award Petitioner any other relief as this Court deems
 3
 4   appropriate. TLC notes, however, that it has filed a corresponding Motion to Transfer this
 5   issue to the U.S. District Court for the District of Wyoming, where the underlying action is
 6
     pending, given that the Wyoming Court is intimately familiar with the disputes raised herein
 7
 8   and currently has overlapping discovery issues pending before it.
 9
     Certification. This Motion was made following repeated attempts to conference with
10
11   counsel pursuant to L.R. 7-3, with the first attempt taking place on May 5, 2021. Because
12
     more than ten (10) days have passed since TLC requested Baca telephonically confer with
13
14   TLC regarding the discovery issues it raised in its April 28, 2021 letter, TLC now moves

15   this Court for an order compelling Baca to comply with TLC’s lawfully issued subpoena.
16
17   DATED:       June 9, 2021
18
19                                        Respectfully submitted,

20                                        GORDON & REES LLP
21
                                          BY:         /s/ Allison L. Jones
22
23
                                          ATTORNEY FOR PETITIONER, THE TRIAL
24                                        LAWYERS COLLEGE
25
26
27
28                                                2

     PETITIONER, THE TRIAL LAWYERS COLLEGE’S NOTICE OF MOTION AND MOTION TO COMPEL ADRIAN
     BACA TO COMPLY WITH SUBPOENA DUCES TECUM
         Case 2:21-cv-04724 Document 1 Filed 06/09/21 Page 4 of 4 Page ID #:4



 1                               CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on the 9th day of June, 2021, I caused true and correct copy of
 4
     the foregoing document to be served on Mr. Adrian Baca and provided a true and correct
 5
     copy of the foregoing document to Mr. Baca’s counsel, Ms. Beth Kushner, via electronic
 6
 7   mail (BKUSHNER@vonbriesen.com). This Motion was made following repeated
 8
     attempts to conference with counsel pursuant to L.R. 7-3, with the first attempt taking
 9
     place on May 5, 2021.
10
11
12
13
                                             Sylvia Durazo
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                               1

     PETITIONER, THE TRIAL LAWYERS COLLEGE’S NOTICE OF MOTION AND MOTION TO COMPEL ADRIAN
     BACA TO COMPLY WITH SUBPOENA DUCES TECUM
